Citation Nr: 1545862	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to December 3, 2014 and 20 percent disabling since that date.

2.  Entitlement to an increased rating for degenerative disc disease with intervertebral disc displacement L4-L5, rated 20 percent disabling prior to December 3, 2014 and 40 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with chondromalacia (except for a period when a temporary total rating was in effect).

4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1995.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied entitlement to a rating in excess of 20 percent for chronic lumbosacral strain syndrome with history of compression fracture at L4 with recurrent S1 radicular pain of the left lower extremity and denied entitlement to ratings in excess of 10 percent for chondromalacia patella of the right and left knee.  The RO in Salt Lake City, Utah currently has jurisdiction over the Veteran's claims.

In his November 2010 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  An informal hearing conference with a DRO was conducted in January 2011 in lieu of a formal hearing and a report of that conference has been associated with the file.

In November 2011, a DRO assigned an initial 10 percent rating for left knee laxity, effective from February 9, 2009.

In March 2012, a DRO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, effective from August 7, 2009 through October 31, 2009.  A 10 percent rating was resumed from November 1, 2009.

As the Veteran was granted a total rating from August 7, 2009 through October 31, 2009 for his service-connected right knee disability, the rating for that disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned at a February 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In September 2014, the Board denied entitlement to an initial rating higher than 10 percent for left knee laxity, denied entitlement to ratings in excess of 10 percent for chondromalacia of the right and left knee, and denied entitlement to a rating in excess of 20 percent for lumbosacral strain with history of compression fracture at L4 for the period prior to March 1, 2011.  The Board remanded the issue of entitlement to a rating in excess of 20 percent for the service-connected back disability for the period since March 1, 2011 for further development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In December 2014, the RO assigned an initial 20 percent rating for left lower extremity radiculopathy and granted an increased (40 percent) rating for degenerative disc disease with intervertebral disc displacement L4-5, both ratings effective from December 3, 2014.  The issue of entitlement to a higher initial rating for left lower extremity radiculopathy is before the Board as part of the appeal for an increased rating for the service-connected back disability.

In April 2015, the Court set aside the Board's September 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a March 2015 Joint Motion filed by counsel for the Veteran and VA.  In pertinent part, the Joint Motion specified that the parties only sought remand as to that portion of the Board's decision that denied entitlement to ratings in excess of 10 percent for chondromalacia of the right and left knee and denied entitlement to a rating in excess of 20 percent for the service-connected back disability for the period prior to March 1, 2011.  The Joint Motion did not pertain to the Board's denial of an initial rating higher than 10 percent for left knee laxity.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar radiculopathy of the left lower extremity has been manifested by no more than moderate sciatic neuritis since December 3, 2014, but there is no evidence of any back-related sciatic neuritis prior to that date.

2.  Prior to December 3, 2014, degenerative disc disease with intervertebral disc displacement L4-L5 resulted in limitation of flexion of the thoracolumbar spine to between 50 and 70 degrees and occasional flare ups, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

3.  Since December 3, 2014, degenerative disc disease with intervertebral disc displacement L4-L5 has not resulted in spinal ankylosis and there have been no incapacitating episodes due to intervertebral disc syndrome.

4.  Right knee degenerative arthritis with chondromalacia has resulted in limitation of knee flexion to at most 125 degrees; there is no limitation of knee extension and no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

5.  Chondromalacia patella of the left knee has resulted in limitation of knee flexion to at most 115 degrees; there is no limitation of knee extension and no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to December 3, 2014 and an initial rating higher than 20 percent since that date for left lumbar radiculopathy  have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, DC 8520 (2015).

2.  The criteria for a rating in excess of 20 percent prior to December 3, 2014 and a rating in excess of 40 percent since that date for degenerative disc disease with intervertebral disc displacement L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee degenerative arthritis with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263 (2015).

4.  The criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee have not been met 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in February and June 2009, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings for the service-connected back and knee disabilities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February and June 2009 letters.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The February and June 2009 letters told the Veteran that evidence of worsening could substantiate the increased rating claims.  He was notified in the letters that medical or lay evidence could be submitted to substantiate his increased rating claims and he was provided with specific examples.  The letters also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.

The February and June 2009 letters also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's February 2012 hearing, the undersigned identified the issues on appeal (including entitlement to increased ratings for the service-connected back and knee disabilities), notified the Veteran of the type of evidence necessary to substantiate his increased rating claims, and asked him about the symptoms and history of his service-connected back and knee disabilities and the treatment received for the disabilities to ensure that all relevant records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his back and knee disabilities and the treatment received for the disabilities.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected back and knee disabilities.

In its September 2014 remand, the Board instructed the AOJ to, among other things, afford the Veteran a VA examination to assess the severity of his service-connected back disability.  The requested examination was conducted in December 2014 and was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  Hence, the AOJ substantially complied with all of the Board's pertinent September 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims for increased ratings for the service-connected back and knee disabilities.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




I. Back Disability

The Veteran's back disability is rated under 38 C.F.R. § 4.71a, DCs 5242-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's back disability has been partially described as degenerative arthritis of the spine (DC 5242), which has been rated on the basis of intervertebral disc syndrome under DC 5243.  

Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, DC 5003.

Under the applicable criteria, intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine (general rating formula) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

A note to DC 5243 provides that for the purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2015).

Limitation of spinal motion is evaluated under the general rating formula.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

In the present case, a February 2009 VA examination report indicates that the Veteran reportedly experienced constant lumbar back pain which was 4/10 in intensity and was described as a dull pressure.  The pain was aggravated by "any kind of physical activity" such as sitting for 40 to 50 minutes, standing for 10 to 20 minutes, and constantly getting in and out of the car.  He did not experience any walking restrictions due to his spinal symptoms.  Flare ups of back pain occurred 3 to 4 times per year/"every couple of days," lasted for 1 to 2 days at a time, were 6-7/10 in intensity, and would "just cripple" the Veteran.  He had to stay home or in bed 1 to 2 days per year and missed work due to his back disability, but he worked as an independent contractor in real estate and was able to schedule his work around his pain.  As a result of his back symptoms he was unable to carry anything on his shoulders or back.

The Veteran also reported that he experienced radiating symptoms.  For instance, he "always [had] to go to the bathroom," lacked strength, and had pain/pressure which radiated to his shoulders and lower thighs.  He had experienced two episodes where he defecated on himself, but he did not otherwise report any poor bowel control.  The examiner who conducted the February 2009 examination indicated that this did not seem compatible with incontinence secondary to involvement of S3-S4.  The Veteran occasionally took ibuprofen for his back symptoms and there were self-described incapacitating episodes, but there were "no physician prescribed events."  He had difficulty cleaning his house due to pain, but was able to provide self-care.  His back symptoms were "seriously affecting [his] job" because every 2 to 3 days he did not want to go out and work and he experienced significant problems standing for long periods of time with his clients and sitting at a desk to fill out paperwork.

Examination revealed that the Veteran's posture and gait were normal and that although he did have an antalgia during the examination, he was able to walk 100 feet down the hallway without any abnormalities and with a normal gait and speed.  He did not use any assistive or corrective devices.  There was mild tenderness in the lower sacral region, but there were no muscle spasms.  The ranges of motion of the thoracolumbar spine were recorded as flexion to between 50 and 70 degrees with pain at the end point of flexion, extension to between 5 and 10 degrees with pain throughout the range of motion, right and left lateral flexion both to 20 degrees with no pain, and right and left lateral rotation both to 25 degrees with no pain.  There were no obvious or notable spasms throughout the examination and it was not clear why the Veteran's extension was limited.  

Moreover, muscle strength in the lower extremities was normal (5/5) and sensation was normal, but reflexes were 0 throughout and symmetric.  The Veteran was able to perform heel, toe, and tandem walking, Romberg testing was negative, there was no clonus or Babinski sign, and there were no signs of radiculopathy as straight leg raise was negative.  A rectal examination was not necessary because the Veteran's subjective incontinence did not seem to be associated with any back pain, was intermittent, and did not suggest any spinal nerve involvement.  There was no change in the ranges of motion during repeat motion testing and there were no additional losses of ranges of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  The Veteran was diagnosed as having a lumbosacral strain with no clinically provoked radiculopathy.

VA treatment records dated in March 2009 and February 2011 include reports of back and right lower extremity pain.  There was no loss of sensation in the saddle area, radicular pain, or gait disturbance.  The Veteran used medication to control his pain.  An examination revealed that sensation was intact bilaterally using monofilament and an MRI revealed a small right paracentral focal disc extrusion at L5-S1, with no spinal canal or neural foraminal stenosis.  The Veteran was diagnosed as having chronic back pain.

During a March 2011 VA examination, the Veteran reported that he experienced steadily worsening back pain, lessening range of motion, and sleep impairment.  He got up 3 or 4 times each night because he was "constantly tossing and turning"  due to pain.  There was constant background pain with stiffness and irritability and his back symptoms were further aggravated by standing or sitting for 45 minutes to an hour.  With regard to flare ups, he reported that if he did not shift his feet on a regular basis to relieve pressure while standing, he experienced a sensation of a "stiff shot" where it felt as if he was being slowly injected with pain.  This sensation would last only 15 to 20 minutes if medication was taken, but would last from 1-2 hours to all day without medications.  He did not report any compatible symptoms with L5-S1 on the right and although he did report radiating pain from his back to the upper portions of his buttocks bilaterally, the pain was not in any dermatomal or myotomal distribution.  He did not have any prescribed bed rest for incapacitating episodes and there were no spinal neoplasms, bowel or bladder symptoms, or other flare ups or treatment.  The Veteran was able to provide self-care, he hired others to perform yard work, and he used a shower chair to keep from slipping in the bathroom.  He cleaned his house once a week, but it took all day due to soreness.  He was able to hunt, but was no longer able to golf or bowl.  He stopped working as a real estate agent in November 2010, in part, due to back pain.

Examination revealed that the Veteran had some mild antalagia through the right knee which became more moderate through the right ankle.  He no longer had any pain through the right ankle, but he was recently status post open reduction internal fixation of the ankle.  He did not use any assistive or corrective devices.  There was generalized tenderness from T12 to L3 along the paraspinals and the spinous processes, but there were no spasms.  The ranges of motion of the thoracolumbar spine were recorded as flexion to 40 degrees with pain throughout the range of motion, extension to 5 degrees with pain throughout the range of motion, right and left lateral flexion both to between 5 and 10 degrees with pain throughout the ranges of motion, and right and left rotation both to 10 degrees.  The Veteran indicated that he was going to have to take pain medication after completing the ranges of motion.  Except as indicated above, there was no change in the active ranges of motion during repeat motion and there were no additional losses of ranges of motion or loss of function of the spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  

Motor strength was normal (5/5) with good muscle tone and bulk.  Sensation was normal, reflexes were bilateral and symmetric, patellar and Achilles reflexes were normal (2+) bilaterally, and there was no evidence of any chronic or ongoing complications or nerve root compromise.  Straight leg raise was normal, heel-toe and tandem walking and Romberg testing were all normal, and there were negative clonus and Babinski signs.  The Veteran was diagnosed as having degenerative disk disease L5-S1 of the lumbar spine with generalized muscle strain in the thoracolumbar region and the examiner specified that there was "no evidence of nerve root compromise."

During a May 2011 VA primary care evaluation and the February 2012 Board hearing the Veteran reported that he experienced chronic low back pain.  During the May 2011 evaluation there was no loss of sensation in the saddle area, radicular pain, or gait disturbance and examination revealed that sensation was intact bilaterally using monofilament.  However, the Veteran reported during the February 2012 hearing that the back pain radiated up to the middle of his back and down both legs behind the knees.  He specified during the hearing that the pain had radiated down his legs ever since his initial injury in service.  He also reportedly experienced numbness in his feet at the time of the hearing.  The back pain was constant and was aggravated by prolonged standing, sitting, and sleeping.  The Veteran was woken up by severe back pain 2 to 3 times per night and the pain required him to move around or get up and walk.  He took pain medication in the morning and it often took anywhere from 1 to 2 hours to be able to get up, move, and start the day.  His spinal range of motion was "very decreased" in the morning and he was unable to bend in the shower to wash below his knees.  He continued to take medication throughout the day in order to tolerate the pain and he was sore and stiff at the end of an eight hour day.  He had been on bed rest, but such bed rest was not ordered.  He had not undergone any back surgeries, injections, or physical therapy and had not received any emergency treatment for his back.  The back symptoms affected his social life and his ability to engage in recreational activities.  He was also affected occupationally in that he was limited in his ability to lift.

The report of a VA examination dated on December 3, 2014 reflects that the Veteran reported that he experienced chronic low back pain and a 6 to 7 year history of left leg pain.  The back pain was more intense on the left than on the right, radiated into the left leg, and extended down to the bottom of the left foot.  There was right leg pain, but this pain was less intense and extended only to the right knee.  The Veteran was able to sit for approximately 2 hours, at which time he had to get up and move around.  While sitting he would shift his position every few minutes to keep weight off his left buttock.  After standing for approximately 20 minutes or walking 1/4 mile he experienced increased pain, numbness (altered sensation), and weakness in his left leg.  He did not experience any problems controlling his bowel or bladder, but he did not always know when he was finished urinating because he was unable to feel the flow of urine.  There was normal sensation in his penis, but he was unable to feel the urine flow.  Moderate flare ups of symptoms occurred in that the Veteran experienced increased left leg pain with changes in the weather.  These flare ups lasted for 1 to 2 days at a time.  He also reported functional loss or functional impairment of the back in that he experienced difficulty with prolonged sitting and standing. 
Examination revealed that the Veteran appeared stiff after prolonged sitting during his drive to the examination.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 20 degrees, extension to 0 degrees, right and left lateral flexion both to 10 degrees, and right and left lateral rotation both to 20 degrees.  There were signs of pain at the end points of the ranges of motion which caused functional loss.  There was also evidence of pain with weight bearing and there was tenderness to palpation in the paraspinal soft tissues at the L4-5 level on the left.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions.  He was not examined immediately after repetitive use over time and the examination was not conducted during a flare up.  The examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time and during flare ups.  Pain and lack of endurance caused functional loss with repeated use over time and during flare ups, but the examiner was unable to describe such loss in terms of range of motion loss.  There was no guarding or muscle spasm of the thoracolumbar spine.

Muscle strength associated with left great toe extension was somewhat impaired (4/5), but all other muscle strength in the lower extremities was normal (5/5) and there was no muscle atrophy.  Also, left ankle reflexes were somewhat diminished (1+) and sensation was decreased at the left lower leg/ankle and left foot/toes, but deep tendon reflexes were otherwise normal (2+) in the lower extremities and sensation was normal.  There were signs or symptoms of radiculopathy in the lower extremities in that there was mild constant pain on the right, moderate constant pain on the left, moderate intermittent pain on the left, and mild paresthesias/dysesthesias and numbness on the left.  There were no other signs or symptoms of radiculopathy.  Overall, the examiner concluded that there was no radiculopathy on the right, but that there was moderate radiculopathy on the left involving the L4/L5/S1/S3 nerve roots (sciatic nerve).

Furthermore, there was no spinal ankylosis and the Veteran did not experience any other neurologic abnormalities or findings related to his back disability.  He did have intervertebral disc syndrome of the thoracolumbar spine, but he had not experienced any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the previous 12 months.  He did not use any assistive devices, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis, there was no scarring associated with the back disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Imaging studies of the thoracolumbar spine revealed arthritis, but there was no thoracic vertebral fracture with loss of 50 percent or more of height.  Diagnoses of degenerative arthritis of the spine, intervertebral disc syndrome, degenerative disc disease of the lumbar spine at multiple levels, intervertebral disc displacement at L4-5, facet arthropathy of the lumbar spine, and S1 radiculopathy on the left were provided.  These disabilities impacted the Veteran's ability to work in that that he was unable to sit, stand, or walk for prolonged periods of time and he needed accommodation to change positions periodically.

The examiner who conducted the December 2014 VA examination concluded that the Veteran's lumbar spine disability had degenerated since the March 2011 VA examination in that there was narrowing of the disc spaces, hypertrophy of the facet joints, and a protrusion of disc material at the L4-5 level.  He had developed signs and symptoms of a left lumbar radiculopathy and his level of function had declined, but he did not have any episodes that required bed rest.  His range of motion was limited during the examination and it was likely that the limitations were partly due to his long drive to the examination and the associated lumbar stiffness that developed from prolonged sitting.

A. Orthopedic Impairment

The above evidence reflects that prior to December 3, 2014, the Veteran's back disability was manifested by pain, weakness, pressure, and tenderness.  He was able to perform forward flexion of the spine to between 50 and 70 degrees during the February 2009 VA examination and to 40 degrees during the March 2011 VA examination.  These ranges of motion, by themselves and without regard to any possible functional impairment, do not warrant a rating in excess of 20 percent under DC 5242 and they most closely approximate the criteria for a 20 percent rating under that diagnostic code.  38 C.F.R. §§ 4.7, 4.71a, DC 5242.

As for functional impairment, there was pain at the end point of motion during the February 2009 examination and pain throughout the range of flexion during the March 2011 examination.  Moreover, the Veteran reported flare ups of back symptoms during this period.  For instance, the February 2009 examination report reflects that flare ups occurred 3 to 4 times per year/"every couple of days," lasted for 1 to 2 days at a time, were 6-7/10 in intensity, and would "just cripple" the Veteran.  He reported during the March 2011 VA examination that if he did not shift his feet on a regular basis to relieve pressure while standing, he experienced a sensation of a "stiff shot" where it felt as if he was being slowly injected with pain.  This sensation would last only 15 to 20 minutes if medication was taken, but would last from 1-2 hours to all day without medications.  Also, he reported during the February 2012 hearing that his spinal range of motion was "very decreased" in the morning and that he was unable to bend in the shower to wash below his knees, that there was decreased range of spinal motion at the end of an 8 hour day, and that he experienced flare ups of back symptoms at night which disrupted his sleep.  The basis of the March 2015 Joint Motion was essentially that the Board had not adequately discussed the Veteran's reports of flare ups and decreased spinal motion during the February 2012 Board hearing.  

The Veteran is certainly competent to report the symptoms of his back disability (including flare ups of back symptoms which result in additional limitations of spinal motion).  Moreover, there is nothing to explicitly contradict such reports of flare ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of flare ups are deemed to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Regardless of the competent and credible reports of flare ups and associated decreased spinal motion (such as those identified in the Joint Motion) and despite the fact that the February 2009 and March 2011 VA examination reports document pain during the ranges of spinal motion, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's back symptoms most closely approximated the criteria for a 20 percent rating under DC 5242 during the period prior to December 3, 2014.  The flare-ups were not so severe, frequent and/or prolonged to warrant a higher rating.  Also, the examiners who conducted the February 2009 and March 2011 examinations specified that there was no additional range of motion loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  Despite the Veteran's subsequent statements during the February 2012 hearing, the fact that the examiner who conducted the December 2014 examination indicated that the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time and during flare ups, and the fact that this examiner noted that pain and lack of endurance caused functional loss with repeated use over time and during flare ups, the December 2014 examiner nonetheless concluded that he was unable to describe functional loss in terms of range of motion loss.  

The December 2014 examiner also specified that the Veteran was able to perform repetitive use testing with at least 3 repetitions and that there was no additional loss of function or range of motion after 3 repetitions.  In sum, a preponderance of the evidence shows that spinal flexion was to at least 40 degrees during the period prior to December 3, 2014 and that pain and flare ups were not so severe or prolonged so as to result in additional quantifiable limitation of motion.  The examiners who conducted the February 2009, March 2011, and December 2014 examinations specifically made such a conclusion.  This evidence outweighs any reports of temporary flare ups or additional limitation of motion during such flare ups.  Therefore, even considering pain, flare ups, and other functional factors, the Veteran's back symptoms were not shown to be so disabling to actually or effectively result in disability tantamount to limitation of flexion of the thoracolumbar spine to 30 degrees or less, which is the requirement for a 40 percent rating based on limitation of motion of the thoracolumbar spine under DC 5242.  

The Veteran has been in receipt of the maximum schedular rating for limitation of spinal motion under DC 5242 since December 3, 2014.  As he is already in receipt of the maximum schedular rating based on limitation of spinal motion during this period, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.

A 40 percent rating under DC 5242 is warranted if there is favorable ankylosis of the entire thoracolumbar spine and a rating in excess of 40 percent under DC 5242 requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015).

There is no evidence of the Veteran's spine being fixed in position or ankylosed, and the absence of ankylosis was specifically noted during the December 2014 VA examination.  Since the Veteran has retained the ability to move his spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted at any time during the claim period.  The earliest time that it can be factually ascertained that the Veteran met the criteria for a 40 percent rating under DC 5242 is December 3, 2014, the date of the December 2014 VA examination.  This 40 percent rating is not based on the presence of any ankylosis, but is rather due to the fact that flexion of the thoracolumbar spine was to 20 degrees at the time of the December 2014 examination.

The Board acknowledges that the Veteran has reported the need for best rest on various occasions during the claim period.  He is certainly competent to report the presence and duration of incapacitating episodes.  However, his bed rest does not actually constitute physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a, DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2015).

Thus, a rating in excess of 20 percent for degenerative disc disease with intervertebral disc displacement L4-L5 is not warranted at any time prior to December 3, 2014.  Also, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations during the period since December 3, 2014, a rating in excess of 40 percent under DC 5242 is not warranted at any time during this period due to the absence of any spinal ankylosis or incapacitating episodes of intervertebral disc syndrome.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5242, 5243.

B. Neurologic Impairment

There is evidence of a neurologic impairment associated with the Veteran's service-connected back disability and a 20 percent rating is currently assigned for left lower extremity radiculopathy since December 3, 2014.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

As for the right lower extremity, the Veteran has reported radiating pain and pressure to the right buttock/leg and right foot numbness.  He is competent to report such symptoms and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1377; Buchanan , 451 F.3d at 1337.  Nevertheless, despite the fact that the February 2009 VA examination report appears to indicate that reflexes were absent (i.e., reflexes were 0 throughout), neurologic findings during that examination were otherwise normal and the examiner indicated that there were no signs of radiculopathy and that there was no clinically provoked radiculopathy.  The March 2011 VA examination report indicates that the radiating pain was not in any dermatomal or myotomal distribution, that objective neurologic findings were all normal, and that there was no evidence of any nerve root compromise.  Also, the examiner who conducted the December 2014 VA examination concluded that there was no radiculopathy on the right.  

In light of these findings, the preponderance of the evidence is against a finding that compensable right lumbar radiculopathy has been present at any time during the claim period.  Hence, a separate rating is not warranted for right lumbar radiculopathy.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 4.124a, DC 8520.

With respect to the left lower extremity, the Veteran reported radiating pain and pressure to the left thigh/buttocks during the February 2009 and March 2011 VA examinations and radiating pain to the left leg and left foot numbness during the February 2012 hearing.  Despite the apparent reference to absent reflexes during the February 2009 examination, neurologic findings were otherwise normal during the February 2009 and March 2011 examinations and, as explained above, the examiners who conducted these examinations concluded that there was no evidence of any radiculopathy or nerve root compromise.  The Veteran reported a 6 to 7 year history of left leg pain during the December 2014 VA examination.  He is competent to report such symptoms and the Board has no reason to challenge the credibility of this contention.  See Jandreau , 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Nevertheless, based on the objective evidence of a lack of left lumbar radiculopathy during the period prior to December 3, 2014, the Board concludes that the earliest time that that it can be factually ascertained that the Veteran's left lower extremity symptoms were associated with lumbar radiculopathy is the date of the December 2014 VA examination (December 3, 2014), at which time he was diagnosed as having left lumbar radiculopathy.  Hence, an initial compensable rating for left lumbar radiculopathy is not warranted at any time prior to December 3, 2014.

As for the period since December 3, 2014, the December 2014 VA examination report indicates that muscle strength was impaired (4/5) at the left great toe, that left ankle reflexes were somewhat diminished (1+), that sensation was decreased in the left lower extremity, and that there was moderate pain on the left.  The examiner who conducted the December 2014 examination diagnosed the Veteran as having moderate radiculopathy on the left.  In light of these findings and the fact that all other neurologic findings were normal, the Board finds that the symptoms of the Veteran's left lumbar radiculopathy have most closely approximated the criteria for a 20 percent rating under DC 8520 (reflective of moderate incomplete paralysis of the sciatic nerve) since December 3, 2014 and that a higher initial rating is not warranted.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.7, 4.124a, DC 8520.

Lastly, the Board notes that the Veteran reported bowel and urinary symptoms during the February 2009 and December 2014 VA examinations.  However, the examiner who conducted the February 2009 examination explained that the Veteran's symptoms were not compatible with incontinence secondary to involvement of S3-S4 and that the Veteran's subjective incontinence did not seem associated with back pain, that it was intermittent, and that it did not suggest any spinal involvement.  Also, the Veteran indicated during the December 2014 examination that he did not experience any problems controlling his bowel or bladder, but that he was only unable to feel the flow of urine.  Hence, a separate rating on the basis of bowel or bladder impairment is not warranted at any time during the claim period.

II. Knee Disabilities

The Veteran's right knee degenerative arthritis with chondromalacia is rated under 38 C.F.R. § 4.71a, DCs 5260-5003 and his chondromalacia patella of the left knee is rated under 38 C.F.R. § 4.71a, DCs 5260-5014.  Hence, the right knee disability has been partially described as degenerative arthritis (DC 5003), which has been rated on the basis of limitation of knee flexion under DC 5260.  Also, the left knee disability has been partially described as osteomalacia (DC 5014), which has also been rated on the basis of limitation of knee flexion under DC 5260.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2015).

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Limitation of knee flexion is rated as follows: a noncompensable rating is warranted when it is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe. 38 C.F.R. § 4.71a, DC 5257.

In this case, a February 2009 VA examination report indicates that the Veteran reportedly experienced constant left knee stiffness.  The knee felt as if it was going out/being sprained one or two times per week while going up or down stairs.  The sprain/flare would last for 7 to 10 days at a time and occurred approximately every 2 to 3 months.  Sharp flare ups also occurred in the winter and while walking in the snow.  These flare ups lasted from 3-4 hours to the entire day and the Veteran practiced avoidance of these activities/situations.  Flare ups were alleviated by time and medication and the Veteran used a brace when going up and down stairs.  He was able to provide self-care and was able to clean his house, but was in pain while performing such activities.  He missed time from work due to his knee symptoms because he experienced significant problems with standing for long periods of time with clients or sitting at a desk to fill out paperwork.

Examination revealed that the Veteran did not use any assistive or corrective devices and that although he did have an antalgia during the examination, he was able to walk 100 feet down the hall to the elevators without any abnormalities and with a normal gait and speed.  The ranges of motion of the left knee were recorded as being flexion to 120 degrees and extension to 0 degrees.  The knee was stable to varus, valgus, anterior drawer, and McMurray testing.  The Veteran was concerned about the examiner spraining his knee even with gentle passive special testing of the lateral and medial collateral ligaments.  The pressures to test lateral and medial collateral ligaments were quite low and special care was taken with the Veteran because he was already guarding and exhibiting pain behaviors.

It was unclear why the Veteran felt that his knee was going to "sprain" because there was no instability of the knee.  McMurray testing was negative and the Veteran's pain behavior was inconsistent with what was noted on the physical examination as he had no effusion, bony deformities, or abnormalities.  Overall, there was a normal knee examination other than pain at the end point of flexion at 120 degrees and intermittent/inconsistent guarding throughout the range of motion.  There was no specific pain on extension.  Strength was normal (5/5) in the lower extremities and the Veteran was able to perform heel, toe, and tandem walking.  Except as noted above, there was no change in active range of motion during repeat motion testing and there were no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  The Veteran was diagnosed as having left patellofemoral pain syndrome.
  
Medical records dated in March and June 2009 and a July 2009 VA examination report include reports of bilateral knee pain.  The right knee pain was 7/10 in intensity, was throbbing/shooting in nature, was located on the medial aspect of the knee, was aggravated by physical activity, and was alleviated with ice and rest.  The Veteran reported that he had fallen in May 2009 while walking up a slight incline.  He felt his right knee go and experienced right medial joint line pain and calf to thigh radiating symptoms with popping constantly after that fall.  Since the injury, some days were better than others and he was unable to move his right knee on some days.  His right knee symptoms were aggravated by downhill walking, going up or down stairs, standing for 20 to 30 minutes, lateral movements, and driving.  Sharp flare ups of symptoms occurred, lasted up to a day at a time, and were somewhat alleviated with medication.  The Veteran was able to provide self-care, but his activities were limited.  He was employed as a real estate agent, but had lost time from work due to pain and the fact that he experienced difficulty getting up and down stairs and getting in and out of his car.
Examinations revealed that the Veteran's posture and gait were abnormal in that he had a mild antalgia through the right knee.  He did not use any assistive or corrective devices.  There was joint line tenderness on both the medial and lateral sides of the right knee and positive McMurray sign, but no effusion, edema, or erythema.  The ranges of right knee motion were recorded as flexion to 130 degrees with pain throughout the range of motion and extension to 0 degrees without pain.  There was clicking, popping, and some occasional crepitus about the patellar tendon.  The knee was stable to valgus, varus, and anterior drawer testing and all ligaments were stable.  During testing, the Veteran would periodically jump up from a lying position on the table, grab his knee, and lie back down.  However, this did not seem to affect him because he was subsequently able to get off the table easily and walked without any evidence of acute exacerbation of his knee.  Muscle strength, sensation, and reflexes were all normal.  There was no change in active range of motion during repeat motion testing and there were no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  MRIs revealed a small bakers cyst of the left knee and a full thickness cartilage defect involving the weight-bearing surface of the lateral femoral condyle of the right knee.  X-rays of the right knee revealed well maintained joint spaces with minimal changes.  There was no evidence of any right knee ligamentous instability or chondromalacia or any meniscal injury.  The Veteran was diagnosed as having an acute osteochondral defect of the right lateral femoral condyle and a right knee lateral condyle cartilage lesion.

Medical records dated from December 2009 to March 2011 reflect that the Veteran reportedly experienced bilateral knee pain.  Right knee pain was constant, was located at the back of the knee and radiated into the lateral areas of the knee, was 3/10 in intensity, and was aching and sharp in nature.  He elevated his knee at night and occasionally during the day, limited use of the knee, and used medications to treat the pain.  He tripped and twisted his right knee while going down the stairs in approximately November 2009 and began to experience laterally based right knee pain following the fall.  The knee also seemed to have become swollen following the fall.  

Examinations revealed tenderness on the lateral side of the right knee along the lateral collateral ligament and at the joint line, pain with both varus and valgus load (more so with varus load), and pain on the microfracture side with palpation.  There was no effusion, McMurray's was equivocal, and knee ligaments were all stable and did not have any laxity compared to the contralateral side.  The ranges of right knee motion were recorded as being flexion to 130 degrees and extension to 0 degrees.  A diagnosis of right knee lateral collateral ligament strain versus reinjury of the lateral femoral condyle was provided.

The report of a VA examination dated in March 2011 and a March 2011 VA MRI report indicate that the Veteran reported that he experienced a constant popliteal medial pain at the right knee, but no constant pain on the left.  Both knees were aggravated by prolonged walking and going up stairs or bleachers caused bilateral knee pain.  This pain was described as a sharp pain on the right medial knee with a strong dull popliteal pain and a sharp medial pain on the left knee with only minimal popliteal pain.  These pains sometimes lasted all day, but would subside after 45 minutes if they were treated with rest, ice, and medications.  The Veteran did not report any other flare ups or treatments.  He was able to provide self-care, but he used a shower chair to keep from slipping in the bathroom and experienced knee pain when cleaning his house.  He was able to hunt, but was no longer able to golf or bowl.  He stopped working as a real estate agent in November 2010 because he experienced difficulty going up and down stairs.
	
Examination revealed that the Veteran had some mild antalgia through the right knee, but it became more moderate through the right ankle.  The ranges of motion of the right knee were recorded as being flexion to 125 degrees and extension to 0 degrees with pain throughout the range of motion.  The Veteran guarded with special testing, but he indicated that the knee was not painful and that he was just worried.  The right knee was stable to valgus/varus, anterior drawer, and McMurray's testing, but there was some crepitus on motion from extension to flexion.  As for the left knee, the ranges of motion were flexion to 115 degrees and extension to 0 degrees with pain throughout the ranges of motion.  The knee was stable to valgus/varus, anterior drawer, and McMurray's testing.  There was slight laxity of the anterior cruciate ligament on anterior drawer, but there was normal end range.

Moreover, there was no effusion or swelling of either knee, but there was a mild increase in size in the medial tibial plateau on the right versus the left.  There was also evidence of Osgood-Schlatter's disease on the left greater than the right.  Muscle strength was normal (5/5) with good muscle tone and bulk.  An MRI of the right knee revealed moderate thinning and fraying of the cartilage in the lateral femoral condylar, mild thinning of the cartilage of the medial tibial plateau, and moderate osteoarthritis of the tibiofibular joint.  There was no change in active motion of the knees during repeat motion testing and no additional losses of ranges of motion or loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  The Veteran was diagnosed as having bilateral patellofemoral syndrome of the knees.

During the February 2012 hearing the Veteran reported that he experienced decreased ranges of motion of the knees and increased knee pain at the end of the day.  As a result, he had to stay home for the rest of the night.  He treated the pain with medications.  He reportedly experienced buckling of the right knee and the right knee buckled more than the left and was more painful than the left.  Such right knee buckling occurred from 2 to 3 times per week to once a day depending upon his activities.  His knee symptoms affected his mobility and employment.  He underwent right knee surgery, but there were no surgeries on the left knee.

A February 2015 VA examination report indicates that the Veteran reported that his knee symptoms had increased by at least 30 percent since the March 2011 examination, primarily in the right knee.  He experienced constant bilateral knee pain (right greater than left) which was dull/aching in nature and 4/10 in intensity.  Flare ups of sharp pain occurred twice a week, lasted for 24 hours at a time, and were 5/10 in intensity.  The flare ups were precipitated by cold and twisting and were alleviated with pain medications.  He did not report any other functional loss or functional impairment of the knees.  His knee disability impacted his employment in that he had a decreased capacity to stand.  

The ranges of motion of the right and left knee were recorded as being flexion to 135 degrees and extension to 0 degrees.  There was no pain, the range of motion itself did not contribute to functional loss, there was no evidence of pain with weight bearing, and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was objective evidence of crepitus on the right, but not on the left.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion loss after three repetitions.  He was not being examined immediately after repetitive use over time or during a flare up and the examination was neither medically consistent nor inconsistent with his statements describing functional loss with repetitive use over time or during flare ups.  The functional ability of the knees with repeated use over time and during flare ups was not significantly limited by pain, weakness, fatigability, or incoordination.  

Muscle strength associated with knee flexion and extension was normal (5/5) bilaterally and there was no muscle atrophy.  There was no ankylosis in either knee, there was no history of any recurrent subluxation or effusion, and all joint stability testing was normal in both knees.  There was no history of any recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The Veteran did experience a meniscus (semilunar cartilage) condition on the right and an arthroscopic meniscus repair was performed, but there were no symptoms.  His gait was normal, steady, and stable and he did not use any assistive devices.  There were no scars associated with the knee disabilities and there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Imaging studies of the knees revealed right knee arthritis.  Diagnoses of right knee osteoarthritis and bilateral chondromalacia patella were provided.  These disabilities did not impact the Veteran's employment.

The above evidence reflects that during the claim period, the Veteran's knee disabilities have been manifested by pain, stiffness, guarding, popping, an abnormal gait, tenderness, clicking, crepitus, and swelling.  The Veteran has been able to perform right knee flexion to between 125 degrees and 135 degrees, right knee extension to 0 degrees, left knee flexion to between 115 degrees and 135 degrees, and left knee extension to 0 degrees.  These ranges of knee motion do not warrant a compensable rating under either DC 5260 or DC 5261.  

As for functional impairment, there was pain at the end point of left knee flexion (120 degrees) during the February 2009 VA examination, pain throughout the range of right knee flexion during the July 2009 VA examination, and pain throughout the ranges of knee flexion and extension in both knees during the March 2011 VA examination.  There was no pain during the February 2015 examination.  Also, there are reports of occasional flare ups of knee symptoms (including the Veteran's report during the February 2012 hearing of decreased ranges of knee motion and increased knee pain at the end of each day).

Regardless, the examiners who conducted the February and July 2009 and March 2011 examinations specified that there were no changes in the ranges of knee motion after repetitive use testing and that there were no additional losses of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare ups.  Also, the examiner who conducted the February 2015 VA examination indicated that there was no additional functional loss or range of motion loss after repetitive use testing and that functional ability of the knees was not significantly limited by pain, weakness, fatigability, or incoordination with repeated use over time or during flare ups.

The Veteran is competent to report the symptoms of his knee disabilities (including symptoms during flare ups, such as additional loss of knee motion) and the Board has no reason to question the credibility of his contentions.  Nevertheless, the information provided by the February and July 2009, March 2011, and February 2015 examiners and the ranges of knee motion that have been objectively measured during the claim period support a finding that even considering pain, flare ups, and other functional factors, the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to 45 degrees or limitation of knee extension to 10 degrees, which are the requirements for compensable (10 percent) ratings for limitation of knee flexion and extension under DCs 5260 and 5261.  Hence, ratings in excess of 10 percent for right knee degenerative arthritis with chondromalacia and chondromalacia patella of the left knee are not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

As explained above, the March 2015 Joint Motion did not pertain to the Board's September 2014 denial of an initial rating higher than 10 percent for left knee laxity.  Hence, the Board will not discuss the issue of left knee instability.  As for the right knee, the Veteran has reported occasional right knee instability/buckling during the claim period.  He is competent to report observable symptoms of his knee disability, such as instability.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Objective examinations of the right knee during the July 2009, March 2011, and February 2015 VA examinations revealed that there was no instability of the right knee.  The objective evidence of a lack of right knee instability outweighs the Veteran's statements to the contrary and in light of the clinical evidence, the Board concludes that the Veteran's reports of right knee instability are not credible.  Therefore, he is not entitled to a separate compensable rating for right knee instability under DC 5257 at any time during the claim period.

In an October 2015 statement, the Veteran's representative contended that a separate rating under DCs 5258 and/or 5259 was warranted on the basis of symptoms associated with the Veteran's arthroscopic meniscus repair.  The Board finds that a separate rating is not warranted under either of these diagnostic codes because there is no evidence of any locking or effusion of either knee and the examiner who conducted the February 2015 examination specified that although the Veteran did experience a meniscus (semilunar cartilage) condition on the right and an arthroscopic meniscus repair was performed, there were no symptoms.  Hence, ratings are not warranted under either DCs 5258 or 5259.

Additionally, the Veteran is not entitled to a rating under DCs 5256, 5262, or 5263 as there is no evidence of ankylosis, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's back and knee disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his back and knee symptoms are all contemplated by DCs 5003, 5242, 5260, and 5261 in that these diagnostic codes provide ratings based upon the extent to which all of his back and knee symptoms cause overall limitation of motion and function of the back and knees.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

	
ORDER

Entitlement to an initial compensable rating prior to December 3, 2014 and an initial rating higher than 20 percent since that date for left lower extremity radiculopathy is denied.
Entitlement to a rating in excess of 20 percent prior to December 3, 2014 and a rating in excess of 40 percent since that date for degenerative disc disease with intervertebral disc displacement L4-L5 is denied.

Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with chondromalacia is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee is denied.


REMAND

Entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, a February 2015 VA psychiatric examination report indicates that the Veteran was unemployed and that the loss of his most recent job was largely due to posttraumatic stress disorder (PTSD).  Service connection has been granted for PTSD with major depression.  Entitlement to a TDIU was most recently denied in a March 2015 rating decision and the Veteran has not appealed this determination. Nevertheless, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the claims for increased ratings for the service-connected back and knee disabilities.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The record currently contains inconsistent and insufficient information as to whether the Veteran is unemployable due solely to his service-connected disabilities.  Hence, the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  

Moreover, the evidence indicates that the Veteran was a participant in the VA vocational rehabilitation program.  Evidence contained in his vocational rehabilitation folder may be relevant to the issue of entitlement to a TDIU.  Hence, the AOJ shall ensure that all such records are associated with the claims file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his education and employment history and earnings, especially for the period since February 2009.

2.  Associate with the file all contents of the Veteran's vocational rehabilitation folder, including all counseling records.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (PTSD with major depression; degenerative disc disease with intervertebral disc displacement L4-5; right shoulder status post capsular shift and reconstruction with recurrent subluxation and positive impingement; left lower extremity radiculopathy; chondromalacia patella of the left knee; left knee laxity; right knee degenerative arthritis with chondromalacia; recurrent left ankle sprains; tonsillectomy; erectile dysfunction; and a right shoulder surgical scar) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD with major depression; degenerative disc disease with intervertebral disc displacement L4-5; right shoulder status post capsular shift and reconstruction with recurrent subluxation and positive impingement; left lower extremity radiculopathy; chondromalacia patella of the left knee; left knee laxity; right knee degenerative arthritis with chondromalacia; recurrent left ankle sprains; tonsillectomy; erectile dysfunction; and a right shoulder surgical scar) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


